Case 20-00154-ELG           Doc 63     Filed 03/29/21 Entered 03/29/21 14:47:16             Desc Main
                                      Document      Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLUMBIA


 In Re:     Walter Peacock                                Case No. 20-00154-SMT
            Debtor in Possession                          Chapter 11


               OBJECTION BY SECURED CREDITOR TO PROPOSED PLAN

          Comes now the secured creditor, HSBC Bank USA, National Association, as Trustee for
Nomura Home Equity Loan, Inc., Asset-Backed Certificates, Series 2006-FM2 (“Secured
Creditor”), which holds a Deed of Trust secured by the Debtor's real property at 2922 Pennsylvania
Avenue SE, Washington, D.C. 20020, by and through its attorney, Kevin Feig, Esq., and objects
to the proposed plan and to confirmation and for reason therefore states as follows:

          1. Secured Creditor filed a secured proof of claim in this bankruptcy case for $704,672.86
(Claim No. 4-2) on May 11, 2020.

          2. The claim is based on a Note dated May 9, 2006 in the original principal amount of
$217,500.00, with a maturity date of June 1, 2036 and a first payment due date of July 1, 2006.

          3. As of the bankruptcy petition date, March 12,2020, the account was due for the July 1,
2008 payment and the amount necessary to cure the loan default was $513,648.47. This amount
consisted primarily of interest due, $301,411.30 and almost $150,000.00 in funds advanced for
escrow.

          4. The Note is by a Deed of Trust also dated May 9, 2006 against the property located at
2922 Pennsylvania Avenue SE, Washington, D.C. 20020 (the “Property”).


Kevin Feig, Esq.
Attorney for Secured Creditor
Bar No. 460479
McCabe, Weisberg & Conway, LLC
312 Marshall Avenue, Suite 800
Laurel, MD 20707
301-490-1196
bankruptcymd@mwc-law.com



                                                                                17-800062
Case 20-00154-ELG          Doc 63     Filed 03/29/21 Entered 03/29/21 14:47:16               Desc Main
                                     Document      Page 2 of 3



        5. Debtor’s proposed plan, filed on March 9, 2021 (Doc. No 57), lists Secured Creditor as a
Class B-2 creditor and proposes to value the Property at $318,490.00 and pay this amount over a new
thirty year period with 4.25% this over a new thirty year period beginning at the effective date of the
plan.

        6. In essence, the Debtor has proposed a plan that will net Secured Creditor less than one-half
of the amount of its filed proof of claim, and significantly less than that after Secured Creditors
substantial escrow advances to protect the Property, are taken into consideration.

        7. Secured Creditor asserts the value of the Property is greater than the Value at which the
Debtor seeks to value it. A BPO dated February 25, 2020 shows the value of the Property to be
$427,000.00 and as high as $448,400.00. The BPO is attached hereto and incorporated herein as
Exhibit 1. (Secured Creditor reserves its right to update this valuation.)

        8. The treatment of Secured Creditor’s claim without paying the lien in full is not equitable
and therefore secured Creditor Objects to such treatment. Likewise, the proposed interest rate, the
extension of the maturity date and the failure to make payment on Secured Creditor’s escrow
advances is not equitable and therefore secured Creditor Objects to such treatment.

        Wherefore the Secured Creditor prays this court to enter an Order

        1. Denying confirmation of the proposed Chapter 11 Plan, or alternatively

        2. For such other and further relief as the Court deems appropriate.



                                                Respectfully submitted:

                                                 /s/ Kevin Feig, Esq. (kf)
                                                 Kevin Feig, Esq.
                                                 Attorney for Secured Creditor
                                                 Bar No. 460479
                                                 McCabe, Weisberg & Conway, LLC
                                                 312 Marshall Avenue, Suite 800
                                                 Laurel, MD 20707
                                                 301-490-1196
                                                 bankruptcymd@mwc-law.com




                                                                                 17-800062
Case 20-00154-ELG        Doc 63     Filed 03/29/21 Entered 03/29/21 14:47:16             Desc Main
                                   Document      Page 3 of 3




                                 CERTIFICATE OF SERVICE

I hereby certify that on the 29th day of March, 2021 I reviewed the Court’s CM/ECF system and

it reports that an electronic copy of the foregoing pleading will be served electronically by the

Court’s CM/ECF system on the following:


Kristen S. Eustis
Office of the United States Trustee
1725 Duke Street
Suite 650
Alexandria, Virginia 22314
Kristen.S.Eustis@usdoj.gov

Brett Weiss
The Weiss Law Group, LLC
6404 Ivy Lane, Suite 650
Greenbelt, Maryland 20770
brett@BankruptcyLawMaryland.com



I hereby further certify that on the 29th day of March, 2021, a copy of the foregoing pleading

was also mailed first class mail, postage prepaid to:


Walter Peacock
2920 Pennsylvania Avenue SE
Washington, D.C. 20020
(Via U.S Mail)



                                              /s/ Kevin Feig, Esq.
                                              Kevin Feig, Esq.




                                                                             17-800062
